Citation Nr: 0606748	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  97-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to June 
1946 and from November 1950 to September 1952.  

In a September 1991 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, denied the veteran's claim for service connection for 
residuals of a left eye injury.  That decision became final 
and binding on him when he did not appeal it.  In an October 
1996 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen this claim.  He 
appealed that decision, however, and in a July 2004 decision 
the Board of Veterans' Appeals (Board) reopened his claim and 
remanded it to the RO for further development and 
consideration.

In a May 2005 letter, the RO informed the veteran it had 
received correspondence from a VA Medical Center (VAMC) 
indicating he wanted to withdraw his claim.  But he did not 
respond to that letter.  And as noted below, more recent 
correspondence to him, aside from that May 2005 letter, 
apparently was sent to the wrong address.  Consequently, 
there is no written confirmation in his claims file that he 
is withdrawing his appeal.  See 38 C.F.R. § 20.204(b) (2005).  
The representative has indicated he is unaware of the 
veteran's desire to withdraw his appeal.  See Appellant's 
Brief dated in February 2006.  Accordingly, the claim 
at issue remains in appellate status.  

For the reasons discussed below, this case is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND

Reasons for remand

In its prior July 2004 remand, the Board instructed the RO to 
schedule the veteran for an ophthalmology examination to 
determine the nature and etiology of any current left eye 
disorder.  The record reflects that a VA examination was 
scheduled in November 2005, but was cancelled because the 
veteran was withdrawing his claim.  But as noted in the 
Introduction, because there is no written confirmation that 
he officially has withdrawn his appeal, his claim is still 
pending.  Again, the Board reiterates that the RO's May 2005 
letter to the veteran requesting written confirmation of his 
desire to withdraw his claim was sent to the wrong address 
("Norman Drive" instead of "Alan Drive").  A December 2004 
VCAA letter, as well as a December 2005 Supplemental 
Statement of the Case (SSOC), also were sent to the wrong 
address.  So the Board believes the veteran should be 
afforded another opportunity to report for a VA examination.

The Board points out that when a veteran fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2005).

A reading of the December 2005 SSOC reflects that the RO 
denied the claim because the veteran's visual acuity was 
defective at the time of entrance into service with no 
showing of aggravation during service beyond its natural 
progression.



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following:

1.  Contact the veteran at his "Alan 
Drive" address to clarify whether he 
indeed wishes to withdraw his claim for 
service connection for residuals of a 
left eye injury.  He should be asked to 
specifically indicate this in writing.  
38 C.F.R. § 20.204(b) (2005).

If the veteran expresses a desire, 
instead, to continue with his appeal, 
or if he does not respond to this 
request for clarification, the RO must 
continue with the following 
development.

2.  Remail the December 2004 VCAA 
letter and a copy of the December 2005 
SSOC to the veteran at his "Alan 
Drive" address.  

3.  Schedule the veteran for an 
ophthalmology examination to determine 
the nature and etiology of any current 
left eye disorder.  The examiner should 
review the claims file and note that 
review in the report.  The examiner 
should express an opinion as to the 
following:

(a) What is the veteran's current left 
eye diagnosis?

(b) Did the veteran have a left eye 
disorder prior to his entry into 
military service?

(c) If so, was that condition 
aggravated beyond normal progression 
during or due to the veteran's military 
service?

(d) If the condition did not exist 
prior to service, is it as least as 
likely as not related to the veteran's 
periods of active service, including a 
May 1952 injury during service?  The 
rationale for any opinion expressed 
should be provided.  A report of the 
examination should be associated with 
the veteran's VA claims folder.

4.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If the claim is not 
granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.  
If the RO determines that any left eye 
disability existed prior to service, 
the SSOC should set forth 38 C.F.R. § 
3.306 pertaining to aggravation of a 
pre-existing disability.  See, too, 
VAOPGCPREC 
3-2003 (July 16, 2003) discussing the 
proper method of analysis in cases, as 
here, perhaps involving pre-existing 
conditions.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

